DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 06/17/2022 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objections and the claim objections have been withdrawn. 
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Applicant alleges that Sessions does not teach “admixing one or more slurry phases of said powder charge or admixing solid concentrate of said powder charge” or “wherein the powder charge of antimicrobial release additive retains powder form after polymerization of the polyurethane foam and the antimicrobial release additive has particle size on the order of 4 micron<D50<60 micron (Remarks, pgs. 7-8).
However, Sessions discloses in ¶ [0116] that foams were prepared with silver added. The foam of Example 58 had “5% silver by weight, based on the total weight of the finished foam product (as a powder having a particle size of from 7 to 16 micrometers.)” (¶ [0116]). This indicates that in the finished foam, the silver was in a powder form that had a particle size distribution from 7 to 16 micrometers. As such, Sessions discloses the powder retaining powder form after polymerization of the foam and the claimed particle size. Additionally, Sessions teaches adding the powder to one or both of the isocyanate phase precursor or aqueous phase precursor (¶ [0040, 0041, 0067]), and since the powder can be considered a solid concentrate, Sessions also discloses this limitation.
Applicant did not specifically argue the dependent claims.
Claim Objections
Claim 53 is objected to because the limitation “wherein the homogenous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by admixing one or more slurry phases of said powder charge or admixing solid concentrate of said powder charge with one or more of the isocyanate phase precursor, the aqueous phase precursor, and the liquid carrier phase for the polyurethane foam prior to polymerization” is largely repeating the prior limitation. It is suggested to amend the claim to indicate that the powder charge is either in one or more slurry phases or a solid concentrate when it is admixed with the other materials rather than repeating the language.
Claim 53 is objected to because the language “the antimicrobial release additive has particle size” should read “the antimicrobial release additive has a particle size”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53-60, 63, 67, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessions (WO 03/097727).
Regarding Claim 53, Sessions discloses a wound dressing (¶ [0021-0022]), comprising:
a loaded wound dressing layer (¶ [0021-0022], absorbent pad layer and additives incorporated into the pad layer):
	a polyurethane foam (¶ [0021]; “hydrophilic polyurethane foam of the present invention”) comprising a wound facing face and a reverse face (¶ [0021-0022]; one surface of the pad will face the wound when used as a wound dressing and the other surface will be the reverse face); and
	a powder charge of antimicrobial release additive (¶ [0040], “foam composition of the present invention further includes silver metal”; ¶ [0041], “[t]he silver is desirably provided as a powder”; ¶ [0042], “it is believed that the silver metal will provide antimicrobial properties”) pre-loaded within the foam (¶ [0067]), wherein the antimicrobial release additive is homogeneously distributed within the loaded wound dressing layer, wherein the antimicrobial release additive is distributed by admixing the powder charge with one or more of an isocyanate phase precursor and/or an aqueous phase precursor prior to polymerization (¶ [0067]; the silver can be added either to the organic/isocyanate phase or to the aqueous phase prior to mating the two phases, which results in the silver being uniformly distributed throughout the foam);
wherein the homogenous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by admixing solid concentrate of said powder charge with one or more of the isocyanate phase precursor and/or the aqueous phase precursor for the polyurethane foam prior to polymerization (¶ [0041, 0067]; the silver delivered as a powder can be considered a solid concentrate; the powder can be added to either the isocyanate/organic phase or the aqueous phase prior to polymerization of the foam); and
wherein the powder charge of antimicrobial release additive retains powder form after polymerization of the polyurethane foam and the antimicrobial release additive has particle size on the order of 4 micron<D50<60 micron (¶ [0116] indicates the prepared foam includes 5% of silver by weight “as a powder having a particle size of from 7 to 15 micrometers”; this indicates the silver remains in powder form even after polymerization of the foam and the described particle size is fully within the claimed range).
The claim limitation, “wherein the antimicrobial release additive is homogeneously distributed within the loaded wound dressing layer by admixing the powder charge with one or more of an isocyanate phase precursor, an aqueous phase precursor, and a liquid carrier phase for the polyurethane foam prior to polymerization; wherein the homogenous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by admixing one or more slurry phases of said powder charge of admixing solid concentrate of said powder charge with one or more of the isocyanate phase precursor, the aqueous phase precursor, and the liquid carrier phase for the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 56, Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the isocyanate phase precursor of the polyurethane foam prior to polymerization (¶ [0067]).
The claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the isocyanate phase precursor of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 57, Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the aqueous phase precursor of the polyurethane foam prior to polymerization (¶ [0067]).
The claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the aqueous phase precursor of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Regarding Claim 58, the claim limitation, “wherein the homogeneous distribution of antimicrobial release additive within the loaded wound dressing layer is formed by including the powder charge within the liquid carrier phase of the polyurethane foam prior to polymerization” is being treated as a product-by-process. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Therefore, although Sessions does not specifically disclose including the powder charge within the carrier liquid phase for the polyurethane foam prior to polymerization, Sessions does anticipate the claim since Sessions discloses the homogeneous distribution of antimicrobial release additive within the loaded wound dressing is formed by admixing a powder charge with one or more of the isocyanate phase precursor and/or the aqueous phase precursor (¶ [0041, 0067]; the silver powder can be added to either the isocyanate/organic phase or the aqueous phase). The structure of Sessions is substantially the same as the claimed structure, and therefore Sessions reads on the claimed limitation.
Regarding Claim 59, Sessions discloses the antimicrobial release additive comprises elemental silver (¶ [0040]).
Regarding Claim 60, Sessions discloses the antimicrobial release additive is silver oxide (¶ [0040]).
Regarding Claim 63, Sessions discloses a cover layer over the loaded wound dressing layer (¶ [0062]; the foam-forming mixture is poured onto an air and water impermeable substrate which serves as the cover layer in the wound dressing to maintain a sterile environment).
Regarding Claim 67, Sessions discloses the powder charge further comprises superabsorbent polymer (¶ [0034-0035, 0041, 0067]; the silver powder can be mixed with the hydrophilic agent/superabsorbent powder before being mixed in with the solutions, and therefore the combination of the two will serve as the powder charge as both are in powder form).
Regarding Claim 69, Sessions discloses the polyurethane foam comprises a plurality of cells (¶ [0014-0015, 0062]) and wherein the antimicrobial release additive (¶ [0040-0042]) is at least partially embedded within said cells (¶ [0067]; since the silver is uniformly distributed throughout the final foam material, at least some of the silver particles will be at least partially embedded within the cells of the foam).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 61 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Sessions (WO 03/097727).
Regarding Claim 61, Sessions is silent whether the antimicrobial release additive is in an amount of 1.4 mg/cm2 to 4 mg/cm2 at the wound facing face. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sessions to have the antimicrobial release additive be in an amount of 1.4 mg/cm2 to 4 mg/cm2 at the wound facing face since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sessions would not operate differently with the claimed antimicrobial release additive surface density and since silver is an effective antimicrobial at various surface densities, the device would function appropriately with an antimicrobial release additive surface density within the claimed range. Further, applicant places no criticality on the range claimed, indicating simply that the antimicrobial release additive surface density “may” be within the claimed ranges (¶ [0037] of the instant specification).
Regarding Claim 68, Sessions is silent whether the antimicrobial release additive has particle size distribution of D50<10 micron. Sessions discloses the powder within the foam has a particle size of from 7 to 15 microns, but does not specify what the D50 of the particle size distribution is.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Sessions to have the antimicrobial release additive have a particle size distribution of D50<10 micron since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Sessions would not operate differently with the claimed particle size distribution and since the particles of the claimed size distribution would easily fit within a foam, the device would function appropriately with the claimed particle size distribution. Further, applicant places no criticality on the range claimed, indicating simply that the antimicrobial release additive particle size distribution “may” be within the claimed ranges (¶ [0099] of instant specification).
Claims 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Sessions (WO 03/097727) in view of Croizat et al (US 2011/0144599).
Regarding Claim 62, Sessions is silent regarding a wound contact layer below the loaded wound dressing layer.
Croizat teaches a negative pressure wound therapy system, thus being in the same field of endeavor of wound dressings, with a wound contact layer (10, Fig. 3) below the loaded wound dressing layer (foam 3, Fig. 3; ¶ [0127] indicates the foam can be loaded with silver by having the silver added to the curable compound). The wound contact layer ensures the dressing does not grow into or stick to the wound (¶ [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Sessions to include a wound contact layer, as taught by Croizat, to ensure the dressing does not grow into or stick to the patient’s wound (as motivated by Croizat ¶ [0131]).
Regarding Claim 64, Sessions is silent regarding a fluidic connector configured to connect the cover layer to a source of negative pressure.
Croizat teaches a negative pressure wound therapy system with a fluidic connector (negative pressure connection line 5, Fig. 3) configured to connect the cover layer (2, Fig. 3) to a source of negative pressure (7, Fig. 3). Negative pressure therapy is well known in the art to assist in wound healing (¶ [0003-0004]).
Therefore, it would have been obvious to modify the dressing of Sessions to include a fluidic connector configured to connect the cover layer to a source of negative pressure, as taught by Croizat, to assist in wound healing by applying a negative pressure to the wound (as motivated by Croizat ¶ [0003-0004]).
Claims 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Sessions (WO 03/097727) in view of Luckemeyer et al (US 2014/0276491).
Regarding Claims 65 and 66, Sessions is silent regarding an absorbent layer over the loaded wound dressing layer, wherein the absorbent layer comprises superabsorbent particles.
Luckemeyer teaches an absorbent dressing, thus being in the same field of endeavor, with an absorbent layer (storage layer 154, Fig. 6A) over a loaded wound dressing layer (manifold layer 150, Fig. 6A; ¶ [0036-0037] indicates the manifold layer can be an open-celled polyurethane foam with silver or other antimicrobial agents added to the foam), wherein the absorbent layer (154, Fig. 6A) comprises superabsorbent particles (¶ [0040]; storage layer 154 comprises absorbent 156 which can be made of sodium polyacrylate superabsorbers). Having multiple layers that are capable of absorbing fluid allows the dressing to be used for heavily exuding wounds, reducing the amount of dressing changes and therefore reducing stress and pain for the patient.
Therefore, it would have been obvious to modify the dressing of Sessions to include an absorbent layer over the loaded wound dressing layer, wherein the absorbent layer comprises superabsorbent particles as taught by Luckemeyer (Fig. 6A, ¶ [0036-0037, 0040]). One of ordinary skill in the art would recognize that this increases the absorbent capacity of the dressing and will allow the dressing to hold more exudate, resulting in fewer dressing changes and less stress and pain for the patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781